Citation Nr: 0918000	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  99-13 637A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1151 for the 
death of the Veteran as caused by VA hospitalization or 
medical or surgical treatment in June 1998. 

3.  Entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1318.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at 
Law




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The Veteran was injured while on active duty for training 
(ACDUTRA) while in the Army National Guard from March 13, 
1960 to August 29, 1960, and was service-connected for 
residuals of that injury.  He died in November 1998.  The 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 1999, January 2000, and 
December 2000 adjudications of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The 
January 1999 rating decision adjudicated the issue of service 
connection for the cause of the Veteran's death.  The January 
2000 rating decision adjudicated the issue of entitlement to 
DIC benefits under the provisions of 38 U.S.C.A. § 1151.  A 
December 2000 supplemental statement of the case (SSOC) 
adjudicated the question of entitlement to DIC under 
38 U.S.C.A. § 1318.   

In October 1999, the appellant testified at a RO hearing.  
Later, in September 2001, the appellant testified at a 
hearing before the undersigned Veterans Law Judge at the RO 
(Travel Board hearing).  Copies of the transcripts of these 
hearings have been associated with the claims file.

In July 2002, the Board forwarded the case to an independent 
medical expert (IME) for an advisory opinion, which was 
rendered in July 2002. 

This case has been before the Board on two other prior 
occasions.  In an April 2003 decision, the Board denied 
service connection for the cause of the Veteran's death, 
denied DIC under the provisions of 38 U.S.C.A. § 1151, and 
denied a construed accrued benefits claim for automobile 
purchase assistance.  The appellant appealed this decision to 
the U. S. Court of Appeals for Veterans Claims (Court).  In a 
June 2006 Memorandum Decision the Court affirmed the 
construed accrued benefits claim for automobile purchase 
assistance, but indicated that the actual issue to be 
addressed was whether, at the time of the Veteran's death, 
the VA Secretary was obligated under 38 U.S.C.A. § 3902(a) to 
make payment for a vehicle, and what effect the Veteran's 
death had on that obligation.  As to the remaining issues, 
the Court vacated and remanded the issues of service 
connection for the cause of the Veteran's death and DIC under 
the provisions of 38 U.S.C.A. § 1151.  Specifically, these 
issues were remanded for the Board to consider the provisions 
of the amended 38 C.F.R. § 3.361 (especially foreseeability) 
and the provisions of 38 C.F.R. § 17.32 (informed consent).  
The Court also directed the Board to address whether the 
appellant was entitled to DIC under 38 U.S.C.A. § 1318, since 
the Court identified it as an issue on appeal as well.   

The case was returned to the Board in February 2007 to 
implement the Court's directives.  The Board remanded the 
appellant's claims for service connection for the cause of 
the Veteran's death and DIC under the provisions of 38 
U.S.C.A. 
§ 1151 per the Court's instructions.  Specifically, these 
claims were remanded for notice pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA).  In addition, the RO 
was instructed to consider and provide notice of the laws and 
regulations pertaining to service connection (38 U.S.C.A. 
§ 1131; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309); service 
connection for the cause of the Veteran's death (38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312); DIC under 38 U.S.C.A. § 1151 
(only the statute effective from October 1, 1997), including 
the implementing regulation at 38 C.F.R. § 3.361 and the 
regulation 38 C.F.R. § 17.32 (informed consent).  It is still 
not clear whether this development was completed by the RO 
because the claims file has remained at the Board and Court 
for quite some time due to the protracted disposition of the 
§ 1318 claim.  

As to the appellant's claim of DIC under 38 U.S.C.A. § 1318, 
in the February 2007 decision, the Board denied this claim.  
The appellant appealed this decision to the Court.  Pursuant 
to a February 2009 Order and Joint Motion, the Court vacated 
the Board's decision that had denied the appellant's claim of 
DIC under 38 U.S.C.A. § 1318.  The Court then remanded the § 
1318 claim for the Board to address whether an earlier 
pending unadjudicated claim for an extraschedular TDIU rating 
should be referred to the Director of Compensation and 
Pension under 38 C.F.R. § 4.16(b).  In addition, the Court 
advised it did not have jurisdiction of the issues of 
entitlement to service connection for the cause of the 
Veteran's death and DIC under the provisions of 38 U.S.C.A. 
§ 1151, since the Board had previously remanded these claims 
in February 2007 for further development, such they were not 
yet final.  See Breeden v. Principi, 17 Vet. App. 475, 478-79 
(2004); Hampton v. Gober, 10 Vet. App. 481, 483 (1997).  

After receiving this case back from the Court, the Board sent 
the appellant a letter in March 2009 informing her that she 
had 90 days to submit additional evidence.  The appellant's 
attorney responded later that same month, submitting 
additional argument with a waiver of her right to have the RO 
initially consider it.  The case has now returned to the 
Board for appellate review.

To comply with the Court's earlier June 2006 Memorandum 
Decision, the Board is again remanding the claims for 
entitlement to service connection for the cause of death and 
DIC under the provisions of 38 U.S.C.A. § 1151 to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  But 
the Board will go ahead and decide the claim of DIC under 
38 U.S.C.A. § 1318.  


FINDINGS OF FACT

1.  The Veteran was not evaluated totally disabled for 10 
continuous years immediately preceding his death; was not 
totally disabled from date of his discharge for a period of 
not less than 5 years immediately preceding his death; and 
was not a former prisoner of war (POW).  

2.  The Veteran was not "entitled to receive" 
total disability compensation by way of the eight possible 
exceptions listed under 38 C.F.R § 3.22(b).  


CONCLUSION OF LAW

The criteria are not met for DIC pursuant to 38 U.S.C.A. § 
1318.  38 U.S.C.A. § 1318 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.22 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

However, in the present decision, the Board has found that, 
as a matter of law, the appellant is not entitled to DIC 
under the provisions of 38 U.S.C.A. § 1318.  The notice and 
duty to assist provisions have no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts are dispositive in a matter.  Manning v. Principi, 16 
Vet. App. 534, 542-43 (2002).  In such claims where the law 
is dispositive, the claim must be denied due to a lack of 
legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In cases such as this, VA is not required to address the duty 
to notify or assist a claimant, where a claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 
(2002); see also VAOPGCPREC 5-2004.  The Board also 
emphasizes that the Court failed to mention any VCAA 
deficiency in its February 2009 Order and Joint Motion.  

Governing Laws and Regulations for 38 U.S.C.A. § 1318 Claim

If the Veteran's death is determined not to be service 
connected, pursuant to 38 U.S.C.A. § 1318, entitlement to DIC 
may be established in the same manner as if the Veteran's 
death were service connected where it is shown that the death 
was not the result of willful misconduct, and the Veteran (1) 
was continuously rated totally disabled for the 10 years 
immediately preceding death, (2) was rated totally disabled 
for a period of at least five years from the date of his 
discharge or release from active duty or (3) was a former POW 
who died after September 30, 1999, and the disability was 
continuously rated totally disabling for a period of not less 
than one year immediately preceding death.  38 U.S.C.A. § 
1318 (West 2002 & Supp. 2008); 38 C.F.R. § 3.22(a) (effective 
Jan. 21, 2000).  The total rating may be schedular or may be 
a total disability rating based on unemployability (TDIU).  
38 C.F.R. § 3.22(c).  

Even if the Veteran was not actually receiving total 
disability compensation per the above circumstances, he still 
may have been "entitled to receive" total disability 
compensation by way of one of the eight possible exceptions 
listed under 38 C.F.R. § 3.22(b).      

As to the first two exceptions, the term "entitled to 
receive" can mean that the Veteran filed a claim for 
disability compensation during his lifetime and one of the 
following two circumstances is met: (1) the Veteran would 
have received total disability compensation at the time of 
death for a service-connected disability rated totally 
disabling for the period specified in paragraph (a)(2) of 
this section but for clear and unmistakable error (CUE) 
committed by VA in a decision on a claim filed during the 
Veteran's lifetime concerning the issues of service 
connection, disability evaluation, or effective date; or (2) 
additional evidence submitted to VA before or after the 
Veteran's death, consisting solely of service department 
records that existed at the time of a prior VA decision but 
were not previously considered by VA, provides a basis for 
reopening a claim finally decided during the Veteran's 
lifetime and for awarding a total service-connected 
disability rating retroactively in accordance with §§ 
3.156(c) and 3.400(q)(2) of this part for the relevant period 
specified in paragraph (a)(2) of this section.  38 C.F.R. § 
3.22(b)(1) and (2).    

In addition, the term "entitled to receive" can also mean 
that at the time of death, the Veteran had service-connected 
disability rated totally disabling by VA, but was not 
receiving compensation due to six more possible 
circumstances:  (1) VA was paying the compensation to the 
Veteran's dependents; (2) VA was withholding the compensation 
under authority of 38 U.S.C. § 5314 to offset an indebtedness 
of the Veteran; (3) the Veteran had not waived retired or 
retirement pay in order to receive compensation; (4) VA was 
withholding payments under the provisions of 10 U.S.C. § 
1174(h)(2); (5) VA was withholding payments because the 
Veteran's whereabouts was unknown, but the Veteran was 
otherwise entitled to continued payments based on a total 
service-connected disability rating; or (6) VA was 
withholding payments under 38 U.S.C. § 5308 but determines 
that benefits were payable under 38 U.S.C. § 5309.  38 C.F.R. 
§ 3.22(b)(3).  

In Cole v. West, 13 Vet. App. 268 (1999), the Court held that 
in cases in which the survivor seeks to establish entitlement 
to DIC under 38 U.S.C.A. § 1318 via CUE, she must provide the 
date or the approximate date of the decision or otherwise 
provide sufficient detail so as to identify the decision 
sought to be attacked collaterally, and establish how based 
on the evidence of record and the law at the time of the 
decision, the Veteran would have been entitled to receive a 
total rating. 

Previously, under the "hypothetical entitlement" approach, 
for claims for DIC benefits filed before January 21, 2000, if 
the survivor of a deceased Veteran could prove that a Veteran 
would have been entitled to receive compensation for a 100% 
disabling service-connected disability for ten years prior to 
death, then the survivor may claim DIC benefits under § 1318, 
even though the deceased Veteran did not actually receive 
such compensation.  VA Gen. Coun. Prec. 68-90 (July 18, 
1990).  See also Green v. Brown, 10 Vet. App. 111, 118-19 
(1997); Carpenter v. West, 11 Vet. App. 140 (1998); Wingo v. 
West, 11 Vet. App. 307 (1998); Cole v. West, 13 Vet. App. 
268, 278 (1999).  However, effective January 21, 2000, 38 
C.F.R. § 3.22 precluded survivors of Veterans from bringing 
claims for DIC benefits using a "hypothetical entitlement" 
approach for claims pending as of that date.  Rodriguez v. 
Nicholson, 19 Vet. App. 275 (2005).  See also 65 Fed. Reg. 
3,388 (Jan. 21, 2000).     

Subsequently, applying the three-part test outlined in 
Princess Cruises v. United States, 397 F.3d 1358 (Fed. Cir. 
2005), the U.S. Court of Appeals for the Federal Circuit held 
that 38 C.F.R. § 3.22, barring the use of the "hypothetical 
entitlement" theory, does not have an impermissible 
retroactive effect and may be applied to claims for DIC 
benefits filed by survivors prior to January 21, 2000.  The 
Federal Circuit Court found that the application of the 
amended section 3.22 did not create an unlawful retroactive 
effect because it did not retrospectively diminish any rights 
to benefits.  In essence, the amended regulation 38 C.F.R. § 
3.22 does not have an impermissible retroactive effect, and 
may be applied in order to bar DIC claims filed by survivors 
under the "hypothetical entitlement" theory, no matter when 
the claim was filed.  Rodriguez v. Peake, 511 F.3d 1147, 1156 
(Fed. Cir. 2008).  



Analysis - 38 U.S.C.A. § 1318 Claim

The Veteran died on November [redacted], 1998 of cardio-pulmonary 
arrest.  Initially, after a review of the record, the Board 
finds that the Veteran was not in actual receipt of  total 
disability compensation due to service-connected disabilities 
for a period of 10 or more years immediately preceding his 
death.  38 U.S.C.A. § 1318(b) (West 2002  & Supp. 2008); 
38 C.F.R. § 3.22(a) (2008).    

At the time of his death, he was service-connected for five 
separate disabilities.  The combined service-connected rating 
was 100 percent by way of meeting the percentage requirements 
for a TDIU, but effective only from March 28, 1995.  
Therefore, the Veteran was only in receipt of a total 100 
percent rating for a period of less than four years prior to 
the Veteran's death in November 1998.  As such, he did not 
have total disability for a period of ten or more years 
immediately preceding his death when considering the TDIU 
percentage requirements.  It follows that he also did not 
have total disability (100 percent) for at least five years 
from the date of his separation from service in August 1960.  
Furthermore, there is no indication or allegation that he was 
a former POW.  In short, he was not in actual receipt of 
compensation for service-connected disability rated as 
totally disabling by VA for any of the required periods of 
time.  38 C.F.R. § 3.22(a).  

But in a claim of hypothetical entitlement, the appellant, 
through her attorney, contends that there was an 
unadjudicated TDIU claim during the Veteran's lifetime which, 
had it been decided favorably to the Veteran during his 
lifetime, would have established entitlement to receive a 
total disability rating (TDIU) for at least 10 years prior to 
the Veteran's death.  The Veteran's attorney maintains that 
the unadjudicated TDIU claim during the Veteran's lifetime 
would have been under 38 C.F.R. § 4.16(b) (extraschedular 
rating where the disabilities do not meet the minimum 
schedular requirements for TDIU under 38 C.F.R. § 4.16(a)).  
The contention is that the Veteran's service-connected left 
knee disability rendered the Veteran unable to work from 
1985, as evidenced by VA physician findings in 1985 that the 
Veteran was unable to work because of residuals of service-
connected left knee disability, and the fact that the Veteran 
did not in fact work from 1985 to the time of his death in 
1998.

In the previous February 2007 Board decision, the Board 
comprehensively addressed and rejected this claim based on 
hypothetical entitlement.  In doing so, the Board discussed 
in detail the Veteran's medical history, addressed whether 
medical records raised a claim of entitlement to a TDIU that 
was pending at the time of his death, and the amendment to 38 
C.F.R. § 3.22.  Indeed, the Board stated,

Prior to January 21, 2000, 38 C.F.R. § 3.22 
provided for DIC under 38 U.S.C.A. § 1318 if the 
Veteran was in receipt of, or "for any reason" 
was not in receipt of, but would have been 
entitled to receive, compensation at the time of 
death for a service-connected disability that was 
continuously rated totally disabling by a 
schedular or unemployability rating for a period 
of 10 or more years immediately preceding death, 
or from the date of the Veteran's discharge or 
release from active duty for a period of not less 
than 5 years immediately preceding death.  See 38 
C.F.R. § 3.22(a)(2) (1999).  A number of Court 
decisions interpreting 38 U.S.C.A. § 1318(b) have 
found that a surviving spouse was entitled to 
demonstrate that, for purposes of this section, 
the Veteran hypothetically would have been 
entitled to a different decision on a service-
connected-related issue, based on evidence in the 
claims file or in VA custody at the time of the 
Veteran's death and under the law then applicable 
or subsequently made retroactively applicable.  
See, e.g., Green v. Brown, 10 Vet. App. 111, 118-
19 (1997); Carpenter v. West, 11 Vet. App. 140 
(1998); Wingo v. West, 11 Vet. App. 307 (1998); 
Cole v. West, 13 Vet. App. 268, 278 (1999).

In Rodriguez v. Nicholson, 19, Vet. App. 275 
(2005), the Court held that the January 21, 2000, 
amendment to 38 C.F.R. § 3.22 to bar the 
"hypothetical" entitlement theory with respect 
to DIC claims made pursuant to 38 U.S.C. § 1318 is 
not applicable to claims filed prior to January 
21, 2000.  In this case, because the appellant's 
claim for compensation under 38 U.S.C.A. § 1318 
was received in April 1998, the Board will 
consider the appellant's claim of hypothetical 
entitlement to DIC pursuant to 38 U.S.C. § 1318.  

In a claim of hypothetical entitlement, through 
her attorney, the appellant contends that there 
was an unadjudicated TDIU claim during the 
Veteran's lifetime which, had it been decided 
favorably to the Veteran during his lifetime, 
would have established entitlement to receive a 
total disability rating (TDIU) for at least 10 
years prior to the Veteran's death.  The Veteran's 
attorney contends that the unadjudicated TDIU 
claim during the Veteran's lifetime would have 
been under 38 C.F.R. § 4.16(b) (extraschedular 
rating where the disabilities do not meet the 
minimum schedular requirements for TDIU under 
38 C.F.R. § 4.16(a)).  The contention is that the 
Veteran's service-connected left knee disability 
rendered the Veteran unable to work from 1985, as 
evidenced by VA physician findings in 1985 that 
the Veteran was unable to work because of 
residuals of service-connected left knee 
disability, and the fact that the Veteran did not 
in fact work from 1985 to the time of his death in 
1998.  

The Board then explained in detail its reasons and bases for 
rejecting the appellant's contention that there was an 
unadjudicated TDIU claim pending at the time of the Veteran's 
death.  The Board rejected the appellant's contention, which 
was in reality a claim based on hypothetical entitlement, a 
theory that was based on the Green, Carpenter, and Wingo line 
of cases.  

However, the appellant appealed this Board decision to the 
Court.  Pursuant to a February 2009 Order and Joint Motion, 
the Court vacated the Board's decision that had denied the 
appellant's claim of DIC under 38 U.S.C.A. § 1318.  It then 
remanded the § 1318 claim for the Board to address whether an 
earlier pending unadjudicated claim for an extraschedular 
TDIU rating should be referred to the Director of 
Compensation and Pension under 38 C.F.R. § 4.16(b).  The 
parties agreed, that the Board erred in finding that an 
unadjudicated extraschedular TDIU claim was not raised at 
least 10 years prior to the Veteran's death.  They further 
added that the Board decision should be vacated because the 
evidence submitted in connection with the Veteran's claims 
for increased ratings for his service-connected knee 
disability from 1985 to 1988 gave rise to an informal claim 
for TDIU more than ten years prior to his death.  The parties 
cited to evidence that was specifically discussed and 
analyzed in the February 1, 2007, Board decision, which 
rejected that conclusion.  In doing so, the parties cited the 
Federal Circuit's decision in Comer v. Peake, 552 F.3d 1362 
(Fed. Cir. 2009), for the proposition that regardless of 
whether a claim is "specifically labeled" as a claim for a 
TDIU, VA was obligated to determine all potential claims 
raised by the record.

The Board will now address why it believes the Court's 
instructions from the February 2009 Order and Joint Motion 
were erroneous, such that the § 1318 can be denied as a 
matter of law.  

First, as a preliminary matter, Veterans' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
Therefore, any previously unadjudicated TDIU claim would not 
last beyond the Veteran's death.    

Second, as noted above, effective January 21, 2000, VA 
amended 38 C.F.R. § 3.22 to restrict DIC benefits to cases 
where the Veteran, during his or her lifetime, had 
established a right to receive total service-connected 
disability compensation for the period required by section 
1318, or would have established such right but for CUE in the 
adjudication of a claim or claims.  See 65 Fed. Reg. 3388 
(Jan. 21, 2000).  Importantly, in Rodriguez v. Peake, 511 
F.3d 1147 (Fed.Cir.2008), the Federal Circuit held that the 
change in § 3.22 should be given retroactive effect, so that 
a hypothetical entitlement theory of recovery was not 
available to a claim filed before the regulatory change and 
prior to Court's decision in Green v. Brown, 10 Vet. App. 111 
(1997), which had interpreted the phrase "entitled to 
receive" as allowing for a surviving spouse to use any 
available evidence "to demonstrate that the Veteran 
hypothetically would have been entitled to receive a 
different decision" on a prior disability claim.  Id. at 
118.  For reasons unknown to the Board, the Federal Circuit's 
decision in Rodriguez was issued prior to the parties' 
February 2009 Joint Motion but was neither cited nor 
acknowledged by the parties.

Moreover, in Tarver v. Shinseki, 557 F.3d 1371 (Fed. Cir. 
2009), which was decided shortly after the Court's February 
12, 2009 Order granting the parties' Joint Motion, the 
Federal Circuit held that the regulatory changes eliminating 
the hypothetical entitlement theory of DIC, as discussed in 
Rodriquez, are retroactive even where an appellant filed her 
claim after the decision in Green (that it, after February 
1997).  Notably, the Tarver case is factually similar to the 
present case on appeal.   

In Tarver, the Federal Circuit noted,

In Rodriguez v. Peake, we addressed the question 
whether the 2000 amendment to rule 3.22 should be 
given retroactive effect to a claim filed before 
the amended rule became effective.  We analyzed 
that question under the three-part test outlined 
in Princess Cruises, Inc. v. United States, 397 
F.3d 1358, 1362-63 (Fed.Cir.2005), and determined 
that it was appropriate to give the amended rule 
retroactive effect as applied to Mrs. Rodriguez's 
claim.  511 F.3d 1147, 1156 (Fed.Cir.2008).

In the Rodriguez case, Mrs. Rodriguez had filed 
her DIC claim not only before the amended rule was 
issued, but also before the Veterans Court's 
decision in Green was issued.  In that respect, 
Rodriguez differs from this case, in that Mrs. 
Tarver's claim was filed before the amended rule 
was issued, but after the Veterans Court's 
decision in Green.  With respect to Mrs. 
Rodriguez's claim, we stated that although Green 
"injected new hope into her case," Mrs. 
Rodriguez neither relied on that decision nor had 
a settled expectation of success at the time she 
filed her claim.  Id.  For that reason, among 
others, we held that it was not impermissible to 
apply the new regulation to her claim, even though 
she filed her claim before the regulation was 
adopted.

The parties agree that this case [i.e. Tarver] is 
distinguishable from Rodriguez only in that Mrs. 
Tarver filed her DIC claim after Green had been 
decided.  She contends that because she filed her 
claim after the decision in Green, she had reason 
to expect that she would be able to succeed on her 
hypothetical entitlement theory.  We now consider 
whether the distinction between the two cases 
warrants an outcome different from that in 
Rodriguez.

Id. at 1374.

The Tarver Court concluded that the amended rule, barring 
hypothetical entitlement, also applied to claims filed after 
the Court's decision in Green, explaining, "It would be 
inconsistent with our precedents in Princess Cruises and 
Rodriquez to hold the amended rule inapplicable to Mrs. 
Tarver's claim on the ground that it was filed before the 
amended rule took effect but after the Veterans Court's 
decision in Green.  Id. at 1377.  The Tarver Court applied 
the new regulation (38 C.F.R. § 3.22) to her claim, 
effectively barring the theory of hypothetical entitlement 
for her claim.  

The Tarver case is factually similar to the present appeal 
since the appellant here filed her DIC claim in November 
1998, prior to the January 21, 2000 amended rule, but after 
the Court's February 1997 Green decision.  Therefore, the 
Board concludes that the theory of hypothetical entitlement 
for the appellant's § 1318 claim is barred in the present 
case pursuant to the holdings of the Federal Circuit in 
Rodriguez and Tarver.    

In the Court's February 2009 Order and Joint Motion, the 
parties failed to acknowledge or discuss the impact of the 
Federal Circuit's decision in Rodriguez, which was 
dispositive of the claim.  Thus, the application of the law 
precludes the very claim that the parties agree was raised by 
the record, because any such claim, even if raised, would 
have died with the Veteran.  Further, the pending 
unadjudicated TDIU claim is nothing more than a claim of 
entitlement to DIC benefits under 38 U.S.C.A. § 1318 under 
the "hypothetical entitlement" theory that ceased to exist 
prior to the date of the Joint Motion.  Moreover, the Board 
specifically and comprehensively addressed the very claim 
that the parties agree was raised by the record and rejected 
it.  As such, the Court's February 2009 Order and Joint 
Motion was erroneous.  

Where a case is addressed by an appellate court, remanded, 
then returned to the appellate court, the "'law of the case' 
doctrine operates to preclude reconsideration of identical 
issues."  Johnson (Anne) v. Brown, 7 Vet. App. 25, 26-27 
(1994) (per curiam order); see also Allin v. Brown, 10 Vet. 
App. 55, 57 (1997); Chisem v. Brown, 8 Vet. App. 374, 375 
(1995).  That is, the Board is generally bound by the 
findings contained in the Joint Motion, as adopted by the 
Court.  See Chisem, 10 Vet. App. at 527-28 (1997) (under the 
"law of the case" doctrine, appellate courts generally will 
not review or reconsider issues that have already been 
decided in a previous appeal of the same case, and, 
therefore, the Board is not free to do anything contrary to 
the Court's prior action with respect to the same claim).

However, the Federal Circuit has articulated, and the Court 
has recognized, "three exceptions to the law of the case 
doctrine: (1) When the evidence at trial was substantially 
different from that in the former trial upon when the 
appellate court based its decision; (2) when the controlling 
authority has since made a contrary decision of law; and (3) 
when the appellate decision was clearly erroneous."  See 
Chisem, supra, 8 Vet. App. at 375 (1995) (citing Kori Corp. 
v. Wilco Marsh Buggies and Draglines, Inc. 761 F.2nd 649, 657 
(Fed. Cir. 1985)).  See also Teten v. West, 13 Vet. App. 560, 
563 (2000).  

In the present case, the Board is free to act contrary to the 
Court's instructions in the February 2009 Order and Joint 
Motion, since the second and third exceptions to the "law of 
the case" doctrine applies.  That is, as to the second 
exception, the directives of the Court's February 2009 Order 
and Joint Motion are no longer appropriate since the Court 
(the controlling authority) has made a subsequent contrary 
decision as to applicable law by way of the Tarver case in 
March 2009.  As to the third exception, since the Court's 
Order and Joint Motion was clearly erroneous based on its 
failure to address hypothetical entitlement or Rodriguez, the 
Board can reconsider the appellant's § 1318 claim.  In sum, 
based on the exceptional circumstances existing in the 
present case, the Board concludes that the Court's prior 
Order and Joint Motion does not preclude the Board from 
denying the appellant's § 1318 claim.  

It follows that it is not necessary for the Board to remand 
the § 1318 claim to the RO so that it may refer an earlier 
pending unadjudicated claim for an extraschedular TDIU rating 
to the Director of Compensation and Pension under 38 C.F.R. 
§ 4.16(b).  Any earlier unadjudicated claim for an 
extraschedular TDIU pursuant to 38 C.F.R. § 4.16(b) would 
constitute a claim for hypothetical entitlement, which is 
barred as a matter of law per Rodriguez and Tarver, supra.  

Thus, since the appellant's theory of hypothetical 
entitlement for § 1318 benefits is barred as a matter of law, 
the appellant can only establish entitlement to § 1318 
benefits if she shows the Veteran was "entitled to receive" 
total disability compensation by way of one of the eight 
possible exceptions listed under 38 C.F.R. § 3.22(b).      

However, there is no allegation by the appellant or any 
evidence of record showing that she has met the criteria for 
any one of the eight exceptions listed under 38 C.F.R. 
§ 3.22(b).  In this regard, there has been no allegation or 
evidence of CUE in any prior decision, nor has the appellant 
or her attorney identified any other basis for granting this 
claim aside from hypothetical entitlement.  38 C.F.R. 
§ 3.22(b)(1).  With regard to CUE, the appellant has not 
provided the date or the approximate date of the decision or 
otherwise provide sufficient detail so as to identify the 
decision sought to be attacked collaterally, and establish 
how based on the evidence of record and the law at the time 
of the decision, the Veteran would have been entitled to 
receive a total rating.  See Cole v. West, 13 Vet. App. 268 
(1999).  In fact, in a May 2007 letter, the appellant's 
attorney indicated she was not required to demonstrate CUE in 
order to attain relief under 38 U.S.C.A. § 1318.  Therefore, 
there is no legal basis for granting the appellant's claim 
pursuant to 38 U.S.C.A. § 1318.   

In essence, the facts of this case are not in dispute and the 
law is dispositive.  Accordingly, the appellant's claim under 
the provisions of 38 U.S.C.A. § 1318 must be denied for lack 
of legal merit.  See Cacalda v. Brown, 9 Vet. App. 261 (1996) 
(where law is dispositive, not evidence, the appeal should be 
terminated for lack of legal merit or entitlement); accord 
Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 
Vet. App. 426 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 
1995). 


ORDER

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.  


REMAND

First, as to the appellant's claims for service connection 
for the cause of the Veteran's death and DIC under 38 
U.S.C.A. § 1151, as noted above, it is still not clear 
whether previous development requested by the Board in its 
February 2007 remand was completed by the RO.  This is 
because the claims file has remained at the Board and the 
Court for quite some time - due to the protracted 
disposition of the § 1318 claim.  A remand by the Board 
confers on the claimant, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  Failure of the Board to insure 
compliance with remand instructions constitutes error and 
warrants the vacating of a subsequent Board decision.  Id.  
Therefore, in light of Stegall, supra, these issues are once 
again remanded to the RO to ensure compliance with the 
Board's previous February 2007 remand instructions.   

Second, as to the § 1151 claim, the Court instructed that the 
Board adequately address the issue of whether there was 
informed consent under 38 C.F.R. § 17.32 for the June 1, 1998 
heart surgery.  In this regard, although the claims folder 
contains inpatient medical records from the time of the 
Veteran's June 1, 1998 heart surgery, these records do not 
include a copy of any signed informed consent from the 
Veteran.  Signature consent is required for all VA diagnostic 
and therapeutic treatments or procedures that require the use 
of sedation, such as the coronary bypass procedure the 
Veteran underwent on June 1, 1998.  See 38 C.F.R. § 17.32(d) 
(2008).  Given the complexity of the surgery, it is highly 
likely an informed consent was completed by the Veteran, but 
the Board cannot exercise any independent judgment of the 
fact of its completion, or its substantive validity, without 
access to the actual document.  The Veteran's attorney in an 
October 2008 letter has also noted the absence of the 
informed consent in the claims folder.  Therefore, the file 
will be returned to the RO via the AMC so that a complete 
legible copy of the informed consent for this surgery can be 
obtained and included in the claims folder for appellate 
review.

Third, after completion of the above development, the RO 
should obtain a medical opinion indicating whether the 
proximate cause of the Veteran's death was due to an event 
not reasonably foreseeable stemming from the VA surgery 
performed on June 1, 1998.  The Board is requesting this 
opinion since the Court concluded that the Board failed to 
adequately consider foreseeability pursuant to 38 C.F.R. 
§ 3.361(d)(2) when it previously adjudicated the § 1151 
claim. 

Accordingly, the cause of death and § 1151 claims are 
REMANDED for the following action:

1.	Follow the Board's previous 
instructions in the February 2007 
remand pertaining to the cause of death 
and § 1151 claims.  That is, send the 
appellant a VCAA notice letter 
addressing the evidence necessary to 
substantiate these particular claims.  
This VCAA letter must also comply 
with the Court case of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).      

2.	Contact the VAMC in Cleveland, Ohio and 
obtain a legible copy of the Veteran's 
informed consent for the June 1, 1998 
heart bypass surgery.  All attempts to 
secure this informed consent, and any 
response received, must be documented in 
the claims file.  If no informed consent 
is available, a response to that effect 
is required and should be documented in 
the file.  

3.	After obtaining a copy of the informed 
consent, then secure a VA medical opinion 
pertaining to the § 1151 claim from an 
appropriate physician.  The claims file, 
including a complete copy of this remand, 
must be made available for review of the 
Veteran's pertinent medical history.  
Based on a comprehensive review of the 
claims file, the physician is asked 
whether it is at least as likely as not 
(50 percent or more probable) the 
proximate cause of the Veteran's death 
was due to an event not reasonably 
foreseeable stemming from the VA bypass 
surgery performed on June 1, 1998.  
In making this determination, the 
physician should indicate whether the 
Veteran's subsequent death several months 
after his surgery was the type of risk 
that a reasonable health care provider 
would have disclosed in connection with 
any consent forms signed by the Veteran.  

     The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it 
is to find against it.  The designated 
VA physician should discuss the medical 
rationale of the opinion, whether 
favorable or unfavorable, based on the 
findings and information obtained from 
review of the record.  If the examiner 
is unable to provide the requested 
opinion, please expressly indicate this 
and discuss why this is not possible or 
feasible.

4.	Then readjudicate the cause of death 
and § 1151 claims in light of the 
additional evidence secured.  If these 
claims are not granted to the 
appellant's satisfaction, send her and 
her attorney a SSOC and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.  This 
SSOC should address and provide notice 
of the laws and regulations pertaining 
to service connection (38 U.S.C.A. 
§ 1131; 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309); service connection for 
the cause of the Veteran's death 
(38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312); DIC under 38 U.S.C.A. § 1151 
(only the statute effective from 
October 1, 1997), including the 
implementing regulation at 38 C.F.R. 
§ 3.361 and the regulation 38 C.F.R. 
§ 17.32 (informed consent).  See 
February 2007 Board remand.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all 


claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


